Citation Nr: 1224147	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio

THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from August 1964 to August 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the RO in Cleveland, Ohio.

An April 2009 statement of the case (SOC) includes both the TDIU claim and a claim for compensation for a right eye disorder pursuant to the provisions of 38 U.S.C.A. § 1151.  The substantive appeal received in May 2009 acknowledged the SOC but indicated that the Veteran wishes to pursue only the claim for TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

A TDIU is established where a veteran is unable to obtain or retain substantially gainful employment due to service connected disabilities.  Threshold entitlement to the benefit is shown where a veteran is rated at least 60 percent disabled due to a single service-connected disability, or has multiple service connected disabilities combining to at least a 70 percent evaluation, where one disability is rated at least 40 percent disabling.  38 C.F.R. § 4.16 (2011). 

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (a determination must be made as to whether there are circumstances in a veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a TDIU due solely to service-connected disability(ies)).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. §§ 3.321, 4.16(b) (2011).  

In the current appeal, the Veteran's service-connected disabilities include bilateral impaired hearing (40%) and bilateral otitis media with bilateral myringotomies (0%).  His combined total rating is 40 percent.  He asserts that the current level of severity of his service-connected hearing disabilities prevents him from working.  

In September 2008, the Veteran underwent VA audiological and ear disease examinations, but neither examiner opined as to the impact of the Veteran's service-connected disabilities on his employability.  Another medical opinion is necessary to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion on the effect the appellant's service-connected disabilities have on his ability to work). 

In this regard, the Board notes that the medical evidence of record shows that the Veteran has been diagnosed with coronary artery disease and that his separation document reflects service in "USARPAC" for 7 months.   In light of the recent regulatory changes amending 38 C.F.R. § 3.309(e) to add ischemic heart disease, including coronary artery disease, to the list of diseases associated with exposure to certain herbicide agents, the Board finds that the evidence raises a claim of entitlement to service connection for coronary artery disease.  This issue is inextricably intertwined with the Veteran's TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  In other words, an award of service connection for coronary artery disease may impact his TDIU claim.  

Further, there are outstanding VA records that have not been associated with the claims folder.  Specifically, the November 2008 rating decision and April 2009 SOC refer to a VA examination which took place on October 7, 2008, at the Columbus (Ohio) VA Ambulatory Care Center.  However, this examination report is not of record-in either the Veteran's physical VA claims folder or his Virtual VA file.  (These documents incorrectly characterized the Columbus facility as a "VA Outpatient Clinic.")  Also, the most recent records from the Cleveland VA Medical Center (VAMC) are dated December 2007.  It appears that the Veteran receives regular treatment at this facility.  Thus, updated VA treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims folder, copies of records of treatment that the Veteran has received at the Cleveland VAMC since December 2007.  If any such records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Contact the Columbus VA Ambulatory Care Center and request that the October 7, 2008 examination report referenced in the November 2008 rating decision and April 2009 SOC be provided for inclusion with the claims folder.  If the Columbus facility has no record of such an examination, a search for the examination report should be undertaken at any other appropriate VA facilities.  If the report cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide the examination report, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Then, accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral impaired hearing and his service-connected bilateral otitis media with bilateral myringotomies.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests, including audiological testing, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

All pertinent pathology associated with these two service-connected disabilities should be annotated in the examination report.  In addition, after obtaining a detailed history from the Veteran and conducting a physical examination (including completing any necessary tests, including audiological testing), the examiner should provide a full description of the effect of the Veteran's service-connected bilateral impaired hearing and his service-connected bilateral otitis media with bilateral myringotomies on his ordinary activity.

Also, the examiner should opine as to whether the service-connected bilateral impaired hearing and the service-connected bilateral otitis media with bilateral myringotomies are of such severity as to result in the Veteran's inability to obtain and to maintain employment-in light of his educational and work history, but without regard to his age or nonservice-connected disabilities.  

A complete rationale should be provided for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
4.  Thereafter, adjudicate the issue of entitlement to service connection for coronary artery disease.  The Veteran should be notified of his appellate rights and should be given an opportunity to appeal any denial of this claim.  This issue should only be returned to the Board if the Veteran perfects a timely appeal of the decision by the agency of original jurisdiction.  

5.  Following completion of the above, readjudicate the issue of entitlement to a TDIU.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

